Exhibit 10.2

 

 



NEWMONT
SENIOR EXECUTIVE COMPENSATION PROGRAM


(Effective January 1, 2019)



 

 

 



 



 

 

NEWMONT
SENIOR EXECUTIVE COMPENSATION PROGRAM

(Effective January 1, 2019)

PURPOSE

This Senior Executive Compensation Program includes the Restricted Stock Unit
Bonus program, Performance Leveraged Stock Bonus program and the Personal Bonus
for the eligible Employees.  This program is a restatement of the Senior
Executive Compensation Program effective on January 1, 2018.  The purpose of the
Restricted Stock Unit Bonus program and the Performance Leveraged Stock Bonus
program is to provide eligible Employees a direct interest in the success of the
operations of Newmont Mining.  The purpose of the Personal Bonus is to provide
eligible Employees additional incentive to meet strategic objectives.  The
eligible Employees will be rewarded in accordance with the terms and conditions
described below.

This program is intended to be a program described in Department of Labor
Regulation Sections 2510.3‑1(b) and 2510.3-2(c) and shall not be considered a
plan subject to the Employee Retirement Income Security Act of 1974, as amended.


I.DEFINITIONS

The capitalized terms used in this compensation program shall have the same
meaning as the capitalized terms in the Section 16 Officer and Senior Executive
Annual Incentive Compensation Program (“AICP”), unless otherwise defined or
stated herein.  The following terms used in this compensation program shall have
the meanings set forth below.

1.1“Absolute Total Shareholder Return” means; (a)  the average closing price of
Common Stock for the 30 trading days, excluding the final 5 trading days for
administrative purposes, on the New York Stock Exchange of the Extended
Performance Period, minus (b)  the share price used to determine the Target
Performance Leveraged Stock Unit Award, plus dividends paid in the Extended
Performance period, divided by (c)  the share price used to determine the Target
Performance Leveraged Stock Unit Award.  The Leadership Development and
Compensation Committee retains authority to make adjustments for extraordinary
events affecting the calculations.

1.2“Cause” means  a) engagement in illegal conduct or gross negligence or
willful misconduct, provided that if the Employee acted in accordance with an
authorized written opinion of Newmont’s, or an affiliated entity’s, legal
counsel, such action will not constitute “Cause;” b) any dishonest or fraudulent
activity by the Employee or the reasonable belief by Newmont or an affiliated
entity of the Employee’s breach of any contract, agreement or representation
with the Newmont or an affiliated entity, or c) violation, or Newmont or an
affiliated entities’ belief of Employee’s violation of Newmont Mining
Corporation’s Code of Conduct and underlying policies and standards.



 

 

 

 

01-611111.9 

2

 

 



 

 

1.3“Change of Control Price” means the price per share of Common Stock offered
to a holder thereof in conjunction with any transaction resulting in a Change of
Control on a fully-diluted basis (as determined by the Leadership Development
and Compensation Committee as constituted before the Change of Control, if any
part of the offered price is payable other than in cash), or, in the case of a
Change of Control occurring solely by reason of a change in the composition of
the Board, the highest Fair Market Value of a share of Common Stock on any of
the 30 trading days immediately preceding the date on which such Change of
Control occurs.

1.4“Common Stock” means the $1.60 par value common stock of Newmont Mining.

1.5“Extended Performance Period” means the time frame between the beginning and
ending average closing prices (generally deemed to be three years with
adjustments for administrative purposes) over which the Leadership Development
and Compensation Committee will calculate and determine the Performance
Leveraged Stock Bonus.

1.6“Fair Market Value” has the meaning given such term in the 2013 Stock
Incentive Compensation Plan.

1.7“Performance Leveraged Stock Bonus” means the bonus payable to an eligible
Employee in the form of Common Stock under this compensation program with
respect to an Extended Performance Period (or portion thereof as provided in
Section 4.4) and is calculated as described in Section 4.2.    

1.8“Performance Period” means the timeframe over which the Leadership
Development and Compensation Committee will calculate and determine the Personal
Bonus and the Restricted Stock Unit Bonus. 

1.9“Performance Stock” means the right to receive from Newmont Mining Common
Stock or restricted stock units under terms and conditions defined in a
restricted stock unit or other award agreement, as determined by the Leadership
Development and Compensation Committee. 

1.10“Relative Total Shareholder Return” means Newmont Mining’s total shareholder
return, defined as the change in the closing price of a share of Common Stock,
with cash dividends paid,  between the share price used to determine the Target
Performance Leveraged Stock Unit Award and the average closing price of Common
Stock for the 30 trading days, excluding the final 5 trading days, on the New
York Stock Exchange of the Extended Performance Period; as compared to the total
shareholder return, with cash dividends paid, of an index of peer companies
selected and determined by the Leadership Development and Compensation
Committee.  The Leadership Development and Compensation Committee retains
authority to make adjustments for extraordinary events affecting the
calculations.

1.11“Personal Bonus”  means the cash bonus payable to an eligible Employee based
on the individual contribution of such eligible Employee to achievement of the
Corporation’s strategic objectives during the Performance Period, as set forth
in Section 5.1 (or portion thereof as provided in Section 5.2).     

1.12“Restricted Stock Unit Bonus”  means the bonus payable to an eligible
Employee in the form of restricted stock units under this compensation program
annually (or portion of a year

 

 

 

 

01-611111.9 

3

 

 



 

 

as provided in Section 3.2), which shall be determined by dividing the eligible
Employee’s Target Restricted Stock Unit Bonus by Fair Market Value, on the date
of grant of the Restricted Stock Unit Bonus.  The restricted stock units granted
as a Restricted Stock Unit Bonus shall have terms and conditions, and shall be
subject to such restrictions as defined by the Leadership Development and
Compensation Committee.

1.13 “Retirement” means at least age 55, and, at least 5 years of continuous
employment with Newmont Mining and/or an Affiliated Entity, and, a total of at
least 65 when adding age plus years of employment. This definition differs from
the definition of retirement in other benefits plans, such as pension plans of
Newmont, and shall not alter those definitions. 

1.14 “Target Performance Leveraged Stock Bonus” means the number of shares of
Common Stock equivalent to the annual dollar value set by the Compensation
Committee for each participant in this program , using the average closing price
of Common Stock for the 25 trading days on the New York Stock Exchange prior to
the grant date of the Target Performance Leverage Stock Unit Bonus.    

1.15 “Target Restricted Stock Unit Bonus” means the  dollar value set forth by
the LDCC, and the Board of Directors as required, during their annual
compensation review process..

1.16“Terminated Eligible Employee” for purposes of the Performance Leveraged
Stock Bonus, means executive grade level Employee of a Participating Employer at
grade level E-4 or above during the relevant Extended Performance Period,  who
terminates employment with Newmont Mining and/or a Participating Employer as
provided in Section 4.4.  “Terminated Eligible Employee” for purposes of the
Personal Bonus shall have the same meaning as in the AICP.  

1.17“2013 Stock Incentive Compensation Plan” means the Newmont Mining
Corporation 2013 Stock Incentive Compensation Plan (or any successor plan), as
amended from time to time.



 

 

 

 

01-611111.9 

4

 

 



 

 

II.ELIGIBILITY

All executive grade level Employees of a Participating Employer at grade level
E-4 or above,  are eligible to receive a Performance Leveraged Stock Bonus and
Personal Bonus under this compensation program, provided (i) they are on the
payroll of a Participating Employer as of the last day of the relevant
Performance Period for the Personal Bonus or Extended Performance Period for the
Performance Leveraged Stock Bonus, and at the time the award is vested, or
(ii) they are a Terminated Eligible Employee with respect to such Performance
Period for the Personal Bonus, or Extended Performance Period for the
Performance Leveraged Stock Bonus.  All executive grade level Employees of a
Participating Employer at grade level E-4 or above are eligible to receive a
Restricted Stock Unit Bonus under this compensation program, provided they are
on the payroll of a Participating Employer at the time the award is granted. 
Eligible Employees who are on short‑term disability under the Short‑Term
Disability Plan of Newmont, or a successor plan, or not working because of a
work‑related injury as of the last day of the Performance Period for Personal
Bonus, or Extended Performance Period for the Performance Leveraged Stock Bonus,
but are still on the payroll of a Participating Employer shall be eligible to
receive a Performance Leveraged Stock Bonusand Personal Bonus.  Notwithstanding
the foregoing provisions of this Section II, the Leadership Development and
Compensation Committee may, prior to the end of any Performance Period, or
Extended Performance Period for the Performance Leveraged Stock Bonus, exclude
from or include in eligibility for participation under this compensation program
with respect to such Performance Period, or Extended Performance Period for the
Performance Leveraged Stock Bonus, any executive grade level Employee of a
Participating Employer. 


III.RESTRICTED STOCK UNIT BONUS

3.1Determination of Restricted Stock Unit Bonus—In General.  The Restricted
Stock Unit Bonus shall be calculated by the Leadership Development and
Compensation Committee as soon as reasonably practicable following the
Performance Period.  Following such determination, grant of the Restricted Stock
Unit Bonus shall be made to eligible Employees as soon as reasonably
practicable, in accordance with Sections 3.3 below.

3.2Separation of Employment and Payment of Restricted Stock Unit Bonus.  An
eligible Employee shall not be entitled to payment of a Restricted Stock Unit
Bonus as a result of any separation of employment, voluntary or involuntary
except as provided in Section 6.2 below. 

3.3Form of Payment.  The amount of Restricted Stock Unit Bonus payable under
this compensation program shall be paid in restricted stock units (payable in
whole units only rounded down to the nearest share).  The restricted stock units
shall have a three year vesting period, with one‑third of the restricted stock
units vesting each year on the anniversary of the date of grant, all subject to
the terms of the applicable award agreement. 





 

 

 

 

01-611111.9 

5

 

 



 

 

IV.PERFORMANCE LEVERAGED STOCK BONUS

4.1Determination of Performance Leveraged Stock—In General.  The Performance
Leveraged Stock Bonus shall be calculated as soon as reasonably practicable
after the Leadership Development and Compensation Committee determines the
Performance Leveraged Stock Bonus Payout Factor as described in Section 4.3
below.  Following such determination, payment of the Performance Leveraged Stock
Bonus shall be made to eligible Employees as soon as reasonably practicable, in
accordance with Section 4.5 below.

4.2       Calculation of Performance Leveraged Stock Bonus.  The Performance
Leveraged Stock Bonus equals the Target Performance Leveraged Stock Bonus times
the percentage dictated by the Performance Leveraged Stock Bonus Payout Factor
and corresponding schedule in Appendix B. 

4.3Calculation of the Performance Leveraged Stock Bonus Payout Factor.  The
Performance Leveraged Stock Bonus Payout Factor will be calculated by
determining the Relative Total Shareholder Return and the corresponding
percentage payout based on the schedule adopted by the Leadership Development
and Compensation Committee, attached hereto in Appendix B.   In the event that
Absolute Total Shareholder Return over the Extended Performance Period is
negative, the Performance Leveraged Stock Bonus Payout Factor shall be capped at
100%.  Additionally, the total value maximum of any calculated Performance
Leveraged Stock Unit Bonus shall not exceed four times the dollar value of the
Target Performance Leveraged Stock Unit Bonus.  In the event, this maximum
amount is exceeded, the Performance Leveraged Stock Unit Bonus shall be reduced
to a number of shares equaling four times the dollar value of the Target
Performance Leveraged Stock Unit Bonus divided by the average closing price of
Common Stock for the 30 trading days, excluding the final 5 trading days, on the
New York Stock Exchange of the Extended Performance Period, rounded down to the
nearest share.   

4.4Separation of Employment and Payment of Performance Leveraged Stock Bonus.
 Unless otherwise stated in this Section 4.4, an eligible Employee shall not be
entitled to payment of a Performance Leveraged Stock Bonus on or after any
separation of employment, voluntary or involuntary. In the event an eligible
Employee separates employment from a Participating Employer prior to payment of
the Performance Leveraged Stock Bonus, for which the Employee has already
received a notice of grant and award agreement, as a result of: (a) Retirement,
(b) death, (c) termination of employment entitling Employee to benefits under
the Executive Severance Plan of Newmont, or separation benefits for any
involuntary termination, other than for Cause, for Employees not eligible for
benefits under the Severance Plan of Newmont or the Executive Severance Plan of
Newmont, or (d) circumstances entitling eligible Employee to long-term
disability benefits of the Company, such eligible Employee is a Terminated
Eligible Employee and shall receive a Performance Leveraged Stock Bonus
calculated separately to the most recent fiscal quarter end for each of the
outstanding awards, with each separate award pro-rated based on the time he or
she was actually employed by a Participating Employer during the Extended
Performance Period.

4.5Form of Payment.  The amount of Performance Leveraged Stock Bonus payable
under this compensation program shall be paid in Common Stock (payable in whole
shares only rounded down to the nearest share).    Upon the payment of the
Performance Leveraged Stock

 

 

 

 

01-611111.9 

6

 

 



 

 

Bonus in Common Stock, an eligible Employee shall also be entitled to a cash
payment equal to any dividends paid with respect to the Common Stock delivered
for the Performance Leveraged Stock Bonus for the Extended Performance Period,
minus any applicable taxes. 

4.6Timing of Payment    Except as otherwise provided in section Section 4.4
above, payment of the Performance Leveraged Stock Bonus will be made as soon as
reasonably practicable during the calendar year following the Extended
Performance Period to which such Performance Leveraged Stock Bonus relates.

4.7Performance Leveraged Stock Bonus for Newly Hired or Newly Promoted eligible
Employees.  In the event an individual is hired as an eligible Employee, or
promoted into an eligible Employee position, such eligible Employee may be
eligible for payment of a pro-rated Performance Leveraged Stock Bonus, as
determined in the sole discretion of the Company or the Leadership Development
and Compensation Committee for Section 16 Officers, at each date of payment of a
Performance Leveraged Stock Bonus after the date of hire or after the date of
promotion.     

 

 

 

V.PERSONAL BONUS

5.1Determination of Personal Bonus—In General. At the end of each Performance
Period, the Leadership Development and Compensation Committee will evaluate
Section 16 Officer eligible Employees’ performance against relevant strategic
objectives and award a Personal Bonus, up to the maximum amounts listed in
Appendix A. The Leadership Development and Compensation Committee will seek the
input of the Chief Executive Officer on the Personal Bonuses to be awarded to
eligible Section 16 Officers Employees.  At the end of each Performance Period,
the designated supervisor of a non-Section 16 Officer eligible Employee will
evaluate the non-Section 16 Officer eligible Employee’s performance against
relevant strategic objectives and award a Personal Bonus, up to the maximum
amounts listed in Appendix A. Following such determination, payment of the
Personal Bonus shall be made to eligible Employees as soon as reasonably
practicable following the end of the applicable Performance Period, provided
that such payment shall be made no later than the 15th day of the third month
following the Performance Period to which such Personal Bonus relates.

5.2Separation of Employment and Payment of Personal Bonus.  In the event an
eligible Employee separates employment from a Participating Employer and is a
Terminated Eligible Employee, the Personal Bonus shall be paid at 50% of the
maximum level shown on Appendix A (with the exception that the calculation shall
be based upon current rate of base salary, rather than eligible earnings),
pro-rated for the time of employment during the Performance Period, and shall be
paid as soon as practicable.  However, in the event that a Terminated Eligible
Employee separates employment at the beginning of a calendar year before the
bonus is paid for the prior calendar year, the Terminated Eligible Employee
shall receive the actual payout according to Section V of this program, at the
same time as all other actual payouts are delivered according to this program.
If an eligible Employee is terminated between January 1 and March 31 of any
calendar year, and entitled to benefits under the Severance Plan of Newmont or
the Executive Severance Plan of Newmont, Employee shall not qualify for any
bonus under this program for the period of January 1 to March 31 for the
calendar year of the termination.  If an eligible Employee

 

 

 

 

01-611111.9 

7

 

 



 

 

is not a Terminated Eligible Employee, eligible Employee shall not be entitled
to payment of a Personal Bonus on or after any separation of employment,
voluntary or involuntary.

 

VI.  CHANGE OF CONTROL

6.1Personal Bonus.  Upon a Change of Control (as defined in the AICP), each
eligible Employee employed as of the date of the Change of Control,  shall
become entitled to the payment of 50% of the maximum Personal Bonus if a Change
of Control occurs between September 1 and December 31.  If a Change of Control
occurs between January 1 and August 31 each eligible Employee employed as of the
date of the Change of Control, shall become entitled to the payment of 50% of
the maximum Personal Bonus pro-rated for partial service during the Performance
Period.  The bonus payable in accordance with the provisions of this Section 6.1
shall be calculated and paid as soon as practicable following the date of the
Change of Control.  Such payment shall be subject to the withholding of such
amounts as Newmont Mining or a Participating Employer may determine is required
to be withheld pursuant to any applicable federal, state or local law or
regulation.  Upon the completion of such payment, eligible Employees shall have
no further right to the payment of any bonus hereunder (other than any bonus
payable hereunder with respect to a previous calendar year that has not yet been
paid).  Payment of a bonus under this section along with any corporate bonus
payable in the event of a Change of Control under the Newmont Section 16 Officer
and Senior Executive Annual Incentive Compensation Program shall fully satisfy
Section 3.02(a)(i)(B) of the 2012 Executive Change of Control Plan of Newmont
and Section 3.02(a)(i)(B) of the Executive Change of Control Plan of Newmont and
no further payments under Section 3.02(a)(i)(B) 2012 Executive Change of Control
Plan or 3.02(a)(i)(B) of the Executive Change of Control Plan of Newmont shall
be due.

6.2Restricted Stock Unit Bonus. In the event of a Change of Control (as defined
in the AICP) each Restricted Stock Unit Bonus for the current year shall
immediately be granted at target level in the form of a restricted stock unit
award vesting 1/3 on January 1 of the year immediately following the year in
which the Change of Control occurred, and another 1/3 on each of the following
two January 1 anniversaries.  The restricted stock unit award agreement shall
provide for immediate vesting of all outstanding restricted stock units upon a
termination of employment entitling the grantee to benefits under the applicable
Executive Change of Control Plan of Newmont.   

6.3Performance Leveraged Stock Bonus.  In the event of a Change of Control (as
defined in the Newmont Annual Incentive Compensation Program), each eligible
Employee or a Terminated Eligible Employee who terminated employment on account
of Retirement (all other Terminated Eligible Employees who terminated employment
prior to the Change of Control shall be excluded), shall become entitled to the
payment of a Performance Leveraged Stock Bonus for an Extended Performance
Period.  The Performance Leveraged Stock Bonus shall be calculated in the manner
stated in Section 4.2 above, with the exception that (i) the Extended
Performance Period shall be deemed to end on the date of the Change of Control,
(ii) the Change of Control Price shall be substituted for the ending price for
the Extended Performance Period for purposes of section 4.3 above, and (iii) the
TSR Payout Factor will be based on Relative Total Shareholder Return utilizing
the Change of Control Price as the final closing price of a share of Common

 

 

 

 

01-611111.9 

8

 

 



 

 

Stock.  The Performance Leveraged Stock Bonus shall be paid out as follows: (A)
the percentage of the Performance Leveraged Stock Bonus equal to the percentage
of the Extended Performance Period that elapsed up to the Change of Control
shall be paid in a number of shares of common stock of the acquiring or
resulting corporation or any parent or subsidiary thereof or that may be
issuable by another corporation that is a party to the transaction resulting in
such Change of Control received in such transaction by holders of Common Stock
(such common stock, “Acquirer Stock”) equal to (x) the number of shares of
Acquirer Stock received by such a holder for each share of Common Stock held by
such holder in such transaction multiplied by (y) the number of shares of Common
Stock subject to such percentage of the Performance Leveraged Stock Bonus, or
(B) if Acquirer Stock is not issued in connection with such transaction, cash in
an amount equal to the Change of Control Price multiplied by the number of
shares of Common Stock subject to such percentage of the Performance Leveraged
Stock Bonus, within 5 days following the date of the Change of Control
(provided,  however, that if such Change of Control does not constitute a change
in the ownership or effective control of Newmont Mining or of a substantial
portion of the assets of Newmont Mining, pursuant to Treasury Regulations
Section 1.409A-3(i)(5) (a “409A CoC”), such percentage of the Performance
Leveraged Stock Bonus shall be so paid when the Performance Leveraged Stock
Bonus would otherwise have been paid in accordance with Article IV), and b) the
percentage of the Performance Leveraged Stock Bonus equal to the percentage of
the Extended Performance Period that did not elapse prior to the Change of
Control shall be paid in the form of (A) restricted stock units covering a
number of shares of Acquirer Stock equal to (x) the number of shares of Acquirer
Stock received by a holder of Common Stock for each share of Common Stock held
by such holder in such transaction multiplied by (y) the number of shares of
Common Stock subject to such percentage of the Performance Leveraged Stock
Bonus, that will have a vesting period equal to the Extended Performance Period
otherwise remaining as of the date of the Change of Control, or (B) if Acquirer
Stock is not issued in connection with such transaction, a deferred compensation
arrangement with a balance initially equal to the Change of Control Price
multiplied by the number of shares of Common Stock subject to such percentage of
the Performance Leveraged Stock Bonus, that will have a vesting period equal to
the Extended Performance Period otherwise remaining as of the date of the Change
of Control and a value from time to time as if such initial balance were
invested in such deemed investment as the Leadership Development and
Compensation Committee as constituted before the Change of Control shall
determine in its discretion.  The portion of the Performance Leveraged Stock
Bonus described in clause (b) of the preceding sentence shall vest upon any
termination of employment of the eligible Employee with a Participating Employer
prior to the expiration of the vesting period, with the exception of voluntary
termination or termination for Cause, as defined in Newmont Mining’s Executive
Change of Control Plan.  Such portion shall be paid in cash within 5 days
following vesting; provided,  however, that if such Change of Control does not
constitute a 409A CoC, such portion, to the extent vested in accordance with
this sentence, shall be so paid when they would otherwise have been paid in
accordance with Article IV.

 

VII.  GENERAL PROVISIONS

7.1Administration. This compensation program shall be administered by the
Leadership Development and Compensation Committee or its delegee.  All actions
by Newmont

 

 

 

 

01-611111.9 

9

 

 



 

 

Mining under this program shall be taken by the Leadership Development and
Compensation Committee or its delegee.  The Leadership Development and
Compensation Committee shall interpret the provisions of this program in its
full and absolute discretion.  All determinations and actions of the Leadership
Development and Compensation Committee with respect to this program shall be
taken or made in its full and absolute discretion in accordance with the terms
of this program and shall be final, binding and conclusive on all persons. 

7.2Plan Unfunded. This compensation program shall be unfunded and no trust or
other funding mechanism shall be established for this program. All benefits to
be paid pursuant to this program shall be paid by Newmont Mining or another
Participating Employer from its respective general assets, and an eligible
Employee or Terminated Eligible Employee (or his or her heir or devisee) shall
not have any greater rights than a general, unsecured creditor against Newmont
Mining or another Participating Employer, as applicable, for any amounts payable
hereunder.

 

7.3Amount Payable Upon Death of Employee.  If an eligible Employee who is
entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of such eligible Employee or Terminated
Eligible Employee to the beneficiary or beneficiaries designated by such
eligible Employee or Terminated Eligible Employee to receive life insurance
proceeds under Newmont Mining’s life insurance plan. In the absence of an
effective beneficiary designation under such plan, any amount payable hereunder
following the death of such eligible Employee or Terminated Eligible Employee
shall be paid to his or her estate.

 

7.4Reimbursement.  The Leadership Development and Compensation Committee, to the
full extent permitted by governing law, shall have the discretion to require
reimbursement of any portion of a Performance Leveraged Stock Bonus previously
paid to an eligible Employee pursuant to the terms of this compensation program
if: a) the amount of such Performance Leveraged Stock Bonus was calculated based
upon the achievement of certain financial results that were subsequently the
subject of a restatement, and b) the amount of such Performance Leveraged Stock
Bonus that would have been awarded to the eligible Employee had the financial
results been reported as in the restatement would have been lower than the
Performance Leveraged Stock Bonus actually awarded.  The approach used to
determine the amount of reimbursement will be based on commonly used valuation
methodologies or those as supported or validated by an independent third party
with expertise in related matters.  Additionally, the Leadership Development and
Compensation Committee, to the full extent permitted by governing law, shall
have the discretion to require reimbursement of any portion of a Restricted
Stock Unit Bonus,  Performance Leveraged Stock Bonus and Personal Bonus
previously paid to an eligible Employee pursuant to the terms of this
compensation program if the eligible employee is terminated for Cause.

7.5Withholding Taxes.  All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont Mining or a Participating Employer may
determine is required to be withheld pursuant to any applicable federal, state
or local law or regulation.  The Leadership Development and Compensation
Committee may, in its sole discretion, permit eligible Employees to satisfy
withholding applicable to the portion of the bonus payable in shares of Common
Stock or Performance Stock by causing Newmont Mining to withhold or sell the

 

 

 

 

01-611111.9 

10

 

 



 

 

appropriate number of shares of Common Stock or Performance Stock from the bonus
otherwise payable and to make the requisite withholding payments on behalf of
the eligible Employee.

7.6Issuance of Stock.  Shares of Common Stock and Performance Stock issued under
this compensation program may be issued pursuant to the provisions of any stock
plan of Newmont Mining or as otherwise determined in the sole discretion of the
Leadership Development and Compensation Committee.    All awards under this
compensation program that consist of Common Stock or that are valued in whole or
in part by reference to, or are otherwise based on, Common Stock, shall be
treated as made under the 2013 Stock Incentive Plan as well as this compensation
program and thereby subject to the applicable terms and conditions of the 2013
Stock Incentive Compensation Plan.

7.7General Operation and Amendment.  Notwithstanding anything contained in this
compensation program to the contrary, this compensation program shall be
administered and operated in accordance with any applicable laws and regulations
including but not limited to laws affecting the timing of payment of any bonus
under this compensation program. 

7.8Right of Offset.  To the extent permitted by applicable law, Newmont Mining
or a Participating Employer may, in its sole discretion, apply any bonus
payments otherwise due and payable under this compensation program against debts
of an eligible Employee to Newmont Mining or an Affiliated Entity.  By accepting
payments under this compensation program, all eligible Employees shall consent
to the reduction of any compensation paid to the eligible Employee by Newmont
Mining or an Affiliated Entity to the extent the eligible Employee receives an
overpayment from this compensation program.

7.9Termination and Amendment.    The Board may at any time amend, modify,
suspend or terminate this compensation program; provided, however, that the
Leadership Development and Compensation Committee may, consistent with its
administrative powers, waive or adjust provisions of this compensation program
as it determines necessary from time to time.    The Leadership Development and
Compensation Committee may amend the terms of any award theretofore granted
hereunder, but no such amendment shall be inconsistent with the terms and
conditions of this compensation program or materially impair the previously
accrued rights of the eligible Employee to whom such award was granted with
respect to such award without his or her consent, except such an amendment made
to cause this program or such award to comply with applicable law, tax rules,
stock exchange rules or accounting rules.

7.10Severability.  If any section, subsection or specific provision is found to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this compensation program, and this
compensation program shall be construed and enforced as if such illegal and
invalid provision had never been set forth in this compensation program.

7.11No Right to Employment.  The establishment of this compensation program
shall not be deemed to confer upon any eligible Employee any legal right to be
employed by, or to be retained in the employ of, Newmont Mining, a Participating
Employer or any Affiliated Entity, or to give any eligible Employee any right to
receive any payment whatsoever, except as provided under this compensation
program.  All eligible Employees shall remain subject to discharge from
employment to the same extent as if this compensation program had never been
adopted.

7.12Transferability.  Any bonus payable hereunder is personal to the eligible
Employee and may not be sold, exchanged, transferred, pledged, assigned or
otherwise disposed of except by will or by the laws of descent and distribution.

7.13Successors.  This compensation program shall be binding upon and inure to
the benefit of Newmont Mining and eligible Employees and their respective heirs,
representatives and successors.

7.14Governing Law.  This compensation program and all agreements hereunder shall
be construed in accordance with and governed by the laws of the State of
Colorado, unless superseded by federal law.

7.15Section 409A.  It is the intention of Newmont Mining that awards and
payments under this compensation program comply with or be exempt from Section
409A of the Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and Newmont Mining shall have complete
discretion to interpret and construe this program and any related plan or
agreement in any manner that establishes an exemption from (or compliance with)
the requirements of Code Section 409A.  If for any reason, such as imprecision
in drafting, any provision of this program and/or any such plan or agreement
does not accurately reflect its intended establishment of an exemption from (or
compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Code Section 409A and
shall be interpreted by Newmont Mining in a manner consistent with such intent,
as determined in the discretion of Newmont Mining.  None of Newmont Mining nor
any other Participating Employer shall be liable to any eligible Employee or any
other person (i) if any provisions of this program do not satisfy an exemption
from, or the conditions of, Code Section 409A, or (ii) as to any tax consequence
expected, but not realized, by any eligible Employee or other person due to the
receipt or payment of any award under this program.





 

 

 

 

01-611111.9 

11

 

 



 

 

 



 

Appendix A

Maximum Personal Bonuses

 

 

Pay Grade

Maximum Personal Bonus as a Percentage of Base Salary (which constitutes the
Eligible Earnings for the year as defined in the AICP)

E-1

90%

E-2

75%

E-3 Executive Vice President and Chief Financial Officer

60%

E-3 Executive Vice President Strategic Development

54%

E-3 All Other

51%

E-4

45%

 

 



 

 

 

 

01-611111.9 

12

 

 



 

 

Appendix B

 

 

Performance Leveraged Stock Bonus Payout Factor Schedule:

The PSU performance and payout funding utilizes a continuous schedule where the
payout will be interpolated between the company rankings based on TSR.

 

Picture 4 [nem20190630ex102309f26001.jpg]

 

 

 

 

01-611111.9 

13

 

 

